20-05027-rbk Doc#68 Filed 09/15/20 Entered 09/15/20 12:15:21 Main Document Pg 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

   In re:                                     §
                                              § Chapter 11
   KrisJenn Ranch, LLC,                       §
                                              §
   Debtor                                     § Case No. 20-50805

   KrisJenn Ranch, LLC, KrisJenn Ranch,       §
   LLC–Series Uvalde Ranch, and KrisJenn      §
   Ranch, LLC–Series Pipeline ROW, as         §
   successors in interest to Black Duck       §
   Properties, LLC,                           §
                                              § Adversary No. 20-05027
   Plaintiffs,                                §
                                              §
   v.                                         §
                                              §
   DMA Properties, Inc. and Longbranch        §
   Energy, LP,

   Defendants.

   DMA Properties, Inc. and Frank Daniel      §
   Moore,                                     §
                                              §
   Cross-Plaintiffs/Third-Party Plaintiffs,   §
                                              §
   v.                                         § Adversary No. 20-05027
                                              §
   KrisJenn Ranch, LLC, KrisJenn Ranch,       §
   LLC–Series Uvalde Ranch, and KrisJenn      §
   Ranch, LLC–Series Pipeline ROW, Black      §
   Duck Properties, LLC, Larry Wright, and    §
   John Terrill,

   Cross-Defendants/Third-Party Defendants.

   DMA PROPERTIES, INC.’S WITNESS & EXHIBIT LIST FOR HEARING ON SEPTEMBER 22, 2020




  L & B 24000/0002/L1838178.DOCX/
20-05027-rbk Doc#68 Filed 09/15/20 Entered 09/15/20 12:15:21 Main Document Pg 2 of 4




             NOW COMES DMA Properties, Inc. (“Movant”), and submits this Witness and Exhibit

  List for the Hearing to be conducted on Tuesday September 22, 2020 at 10:00 A.M. before the

  Honorable Craig A. Gargotta.

                                              WITNESSES

                1. Movant does not anticipate any live witnesses, but reserves the right to call any
                   witnesses designated by any other party, as well as call witnesses as required to
                   rebut the testimony of any witness.


                                                  EXHIBITS


    EX.                             DESCRIPTION               M    O    O    A    D    ACTION

    NO.                                                       A     F   B    D    A    TAKEN

                                                              R     F   J    M     T

                                                              K    E    E    I     E

                                                              E    R    C    T

                                                              D    E    T

                                                                   D

        1.      Declaration of Frank Daniel Moore
        2.      Declaration of Darin Borders
        3.      December 2, 2015 Email Chain
        4.      February 19, 2016 Email Chain
        5.      March 10, 2016 Email Chain
        6.      Black Duck Company Agreement
        7.      Purchase Agreement
        8.      Longbranch Assignment
        9.      February 21, 2017 Email 1
       10.      February 21, 2017 Email 2
       11.      July 13, 2017 Email
       12.      Extension of Closing Date
       13.      July 17, 2017 Email Chain 1
       14.      July 17, 2017 Email Chain 2
       15.      Black Duck Deed
       16.      KrisJenn Ranch Deed of Trust



  L & B 24000/0002/L1838178.DOCX/
20-05027-rbk Doc#68 Filed 09/15/20 Entered 09/15/20 12:15:21 Main Document Pg 3 of 4




       17.      Loan Documents
       18.      February 4, 2018 Email Chain
       19.      February 7, 2018 Email Chain
       20.      DMA Agreement
       21.      Letter of Intent
       22.      Terrill Affidavit
       23.      TCRG LLC Agreement
       24.      TCRG Purchase Agreement
       25.      TCRG Deed
       26.      April 9, 2018 Email Chain 1
       27.      April 9, 2018 Email Chain 2
       28.      April 9, 2018 Email Chain 3
       29.      April 10, 2018 Email Chain
       30.      April 11, 2018 Email Chain
       31.      April 16, 2019 Email
       32.      Release of Lien
       33.      Option Agreement
       34.      Excerpt of May 21, 2020 Hearing Transcript

          1.    Movant reserves the right to introduce any exhibit designated by any other party in
  interest.
          2.    Movant further reserves the right to supplement and/or amend this list or introduce
  any evidence necessary for rebuttal.

  Date: September 15, 2020
                                               Respectfully submitted,

                                               /s/ Natalie F. Wilson
                                               LANGLEY & BANACK, INCORPORATED

                                               745 E. Mulberry, Suite 700
                                               San Antonio, Texas 78212
                                               (210) 736-6600 Telephone
                                               (210) 735-6889 Telecopier
                                               Email: nwilson@langleybanack.com

                                               COUNSEL TO DMA PROPERTIES, INC.




  L & B 24000/0002/L1838178.DOCX/
20-05027-rbk Doc#68 Filed 09/15/20 Entered 09/15/20 12:15:21 Main Document Pg 4 of 4




                                     CERTIFICATE OF SERVICE

         I hereby certify that on September 15, 2020, a true and correct copy of the above and foregoing
  instrument was served via the Court’s electronic transmission facilities on those parties registered for
  such notice and served via first class mail, postage prepaid on the parties below.

   Charles John Muller, IV                             Michael Black
   Email: john@muller-smeberg.com                      Email: mblack@burnsandblack.com
   Muller Smeberg, PLLC                                BURNS & BLACK PLLC
   111 W. Sunset                                       750 Rittiman Road
   San Antonio, TX 78209                               San Antonio, TX 78209

   Ronald J. Smeberg                                   Jeffery Duke
   Email: ron@smeberg.com                              Email: jduke@dbmmlaw.com
   The Smeberg Law Firm, PLLC                          DUKE BANISTER MILLER & MILLER
   2010 W Kings Hwy                                    22310 Grand Corner Drive, Suite 110
   San Antonio, TX 78201-4926                          Katy, TX 77494

   Counsel to Plaintiffs Krisjenn Ranch, LLC, Counsel to Defendant Longbranch Energy,
   Krisjenn Ranch, LLC, Series Uvalde Ranch, LP
   Krisjenn Ranch, LLC, Series Pipeline Row

   Ronald J. Smeberg                                   Shane P. Tobin
   Email: ron@smeberg.com                              Email: shane.p.tobin@usdoj.gov
   The Smeberg Law Firm, PLLC                          OFFICE OF THE U.S. TRUSTEE
   2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
   San Antonio, TX 78201-4926                          Austin, Texas 78701

   Counsel to Third-Party Defendant Black              United States Trustee
   Duck Properties, LLC

   William P. Germany                                  John Terrill
   Email: wgermany@bsklaw.com                          12712 Arrowhead Lane
   BAYNE, SNELL & KRAUSE                               Oklahoma City, OK 73120
   1250 N.E. Loop 410, Suite 725
   San Antonio, Texas 78209                            Third Party Defendant, pro se

   COUNSEL FOR Third Party Defendant
   Larry Wright



                                                 /s/ Natalie F. Wilson
                                                 NATALIE F. WILSON




  L & B 24000/0002/L1838178.DOCX/
